Citation Nr: 1027918	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service during World War II, from 
September 1942 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

In April 2010, as support of his claim, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge of 
the Board - commonly referred to as a Travel Board hearing.  His 
daughter was also present at the hearing but did not testify, 
instead, just observed.  

Following the hearing, because of the Veteran's age, the Board 
advanced the appeal on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

As there is equally probative, i.e., competent and credible, 
medical and other evidence of record for and against the claim, 
it is just as likely as not the Veteran's bilateral hearing loss 
is attributable to his military service - particularly to 
excessive noise exposure (acoustic trauma).


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is granting the Veteran's claim for 
service connection for bilateral hearing loss - in full, there 
is no need to discuss whether there has been compliance with 
these notice-and-duty-to-assist provisions of the VCAA.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim is being 
granted, regardless.

II.  Entitlement to Service Connection for Bilateral Hearing Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  

Concerning claims for hearing loss, in particular, the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

But according to VA standards, impaired hearing only will be 
considered an actual disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The report of a January 2007 VA Compensation and Pension 
Examination (C&P Exam) confirms the Veteran has the required 
diagnosis of bilateral (i.e., right and left ear) sensorineural 
hearing loss.

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
45
65
LEFT
35
50
45
45
65

And his speech recognition scores were 76 percent in his right 
ear and 88 percent in his left ear.

Consequently, there is no disputing the Veteran has this claimed 
condition - and of sufficient severity to be considered a 
disability by VA standards according to the requirements of 
38 C.F.R. § 3.385.  This in turn means the determinative issue is 
whether his current bilateral sensorineural hearing loss is 
somehow attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was repeatedly 
exposed to excessively loud noise (and resultantly sustained 
acoustic trauma) from guns, bombs and airplanes while serving in 
the Air Force in China during World War II.  See his April 2010 
hearing testimony.

The Veteran's military personnel records confirm he served in an 
Air Force fighter unit in Asia during World War II.  And so, the 
Board finds there is credible evidence he sustained the type of 
acoustic trauma claimed in service.  38 U.S.C.A. § 1154(a) and 
(b); 38 C.F.R. § 3.304(d).  Indeed, the RO has previously 
conceded as much, as it was on the basis of this asserted in-
service acoustic trauma that the RO previously granted service 
connection for tinnitus.  Tinnitus is "a noise in the ear, such 
as ringing, buzzing, roaring, or clicking." Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).

So the Veteran has established he has bilateral hearing loss 
disability and that he was exposed to excessive noise while in 
service in the manner alleged.  Hence, he need only additionally 
establish that there is a relationship or correlation between his 
current bilateral hearing loss disability and that noise exposure 
coincident with his military service.  See Savage, 10 Vet. App. 
at 495-97.  

There is no indication the Veteran entered service with any pre-
existing hearing loss in either ear.  Indeed, to the contrary, 
the report of his September 1942 military induction examination 
indicates he scored 20/20 bilaterally on the hearing test.  
So there is no evidence of record suggesting this disorder 
existed prior to his enlistment.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  Hence, the record does not suggest he had any 
pre-existing condition as related to hearing loss that might have 
been aggravated by his military service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The Veteran, instead, attributes the onset of his hearing loss to 
the excessive noise exposure once in service.  See his April 2010 
hearing testimony.  And even as a layman, he is competent to 
proclaim having had difficulty with his hearing, both during 
service and during the many years (indeed decades) since.  
See Davidson v. Shinkseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2007).  
However, his lay testimony concerning this also must be credible 
to in turn ultimately have probative value.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 
67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(indicating competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
ultimate probative value of the evidence).  

The report of the Veteran's December 1945 military discharge 
examination indicates he scored 15/15 on the whispered voice test 
and, therefore, did not have hearing loss at time of separation.  
The fact that there is no indication of hearing loss at any time 
during his military service - either in the way of a relevant 
subjective complaint or objective clinical finding such as a 
pertinent diagnosis, is probative evidence against this claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

The record also does not contain any evidence of sensorineural 
hearing loss within one year of the Veteran's discharge from 
service in December 1945.  Hence, he is not entitled to any 
presumption regarding in-service incurrence of this condition.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

But that said, establishing entitlement to service connection for 
bilateral hearing loss does not require that the Veteran have had 
a hearing loss disability by the standards of 38 C.F.R. § 3.385 
during service, or even as mentioned within the one-year 
presumptive period following the conclusion of his service for 
the initial manifestation of sensorineural hearing loss to a 
compensable degree.  However, a hearing loss disability by these 
standards must be currently present, and service connection is 
possible if this current hearing loss disability can be 
adequately linked to his service.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., sufficient hearing loss to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385), and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  And so, as the record 
establishes the Veteran sustained acoustic trauma during service 
and has sufficient hearing loss currently to be considered a 
disability by VA standards, there need only be a medically sound 
basis upon which to attribute his current hearing loss disability 
to his military service in order for him to be entitled to 
service connection.  See id.  However, there is medical evidence 
for and against the claim on this determinative issue.  

On the one hand, the Veteran has submitted a supporting March 
2005 letter from a private physician, Dr. D.S., of the Oregon 
Medical Group indicating the Veteran has significant hearing loss 
stemming from extreme noise exposure during World War II (such as 
from enemy gunfire).  He reportedly noted a profound hearing loss 
after one sudden severe episode of loud noise in this 
circumstance.

On the other hand, the reports of the Veteran's February 2006 and 
January 2007 VA C&P Exams indicate his hearing loss is most 
likely, instead, attributable to the natural aging process (i.e., 
getting older).  

In evaluating the probative value of these medical opinions for 
and against the claim, the Court has stated that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

While the Board may not reject a favorable (or unfavorable) 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the 
Board has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive in 
nature usually cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The Board, however, may appropriately favor the opinion of one 
competent medical authority over another, provided that it offers 
an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).

With this in mind as the backdrop in weighing the probative value 
of these opinions for and against the claim, the Board sees the 
record does not indicate that Dr. D.S. reviewed the Veteran's 
claims file in making his favorable determination, whereas the 
record shows the VA C&P examiner did review the claims file for 
the pertinent medical and other history in commenting 
unfavorably.  But in a rather recent precedent decision, Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses in 
great detail how to assess the probative weight of medical 
opinions and the value of reviewing the claims folder.  The Court 
holds that with respect to claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, "[i]t is 
the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion."



In the Neives-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure had compromised the value of the medical opinion.  
By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Here, there is no indication Dr. D.S.'s favorable opinion was 
compromised in any way by the history (apparently the Veteran's 
self-reported history) that provided the basis of that favorable 
opinion.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the 
Court indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history given 
by the Veteran.  Rather, as the Court further explained in Coburn 
v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  In this particular instance, there is no inherent 
reason to question the Veteran's credibility or the history that 
he provided to this doctor, which at least partly formed the 
basis of this favorable medical opinion, because the Board 
already has determined the record establishes the Veteran was 
indeed exposed to excessively loud noise while in the military, 
so resultantly sustained acoustic trauma.  Moreover, as 
previously mentioned, it was on the basis of that excessive noise 
exposure in the military that the RO granted his claim for 
service connection for tinnitus.  So even the RO has conceded 
that excessive noise exposure in service, to which Dr. D.S. also 
relates the Veteran's current hearing loss.  



The Board therefore concludes the medical nexus evidence 
supporting the claim is just as probative (competent and 
credible) as the medical nexus evidence against the claim.  That 
is to say, it is just as likely as not the Veteran's bilateral 
hearing loss is attributable to his military service - 
especially to excessive noise exposure (acoustic trauma).  His 
claim must be granted with resolution of this reasonable doubt in 
his favor concerning this determinative issue of etiology.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


